573 N.E.2d 397 (1991)
Terry Lee VORE, Appellant (Defendant below),
v.
Dana Lorraine VORE, Appellee (Plaintiff below).
No. 34S02-9106-CV-436.
Supreme Court of Indiana.
June 11, 1991.
William E. Beck, II, Kokomo, for appellant.
Mark A. Ryan, Williams and Ryan, Kokomo, for appellee.
PER CURIAM.
Dana Lorraine Vore petitioned for modification of a 1978 child support order which provided $80 per week for the two children of her marriage to Terry Lee Vore. The trial court granted the petition and ordered support of $160 for the two children.
Terry Lee Vore appealed, contending that this modification constituted an abuse of discretion. He relied on the nature of the evidence before the trial court, which consisted largely of proof of the income of the two parents. He contends that this evidence was insufficient under the statute governing modifications of child support, which permits modifications to prior orders "upon a showing of changed circumstances so substantial and continuing as to make the terms of unreasonable." Ind. Code § 31-1-11.5-17(a) (West Supp. 1990).
The Court of Appeals affirmed. It noted that the trial court actually used several grounds for granting the modification: the substantial inflation which occurred between 1978 and 1988, the additional costs incurred with the advance in age of the children, evidence of the relative improvement of the financial position of the parents, and the significant difference between the existing support order and the amount prescribed by the trial court's child support guidelines. Vore v. Vore (1990), Ind. App., 563 N.E.2d 154.
We believe the Court of Appeals correctly held that these grounds were adequate to support the trial court's modification of support. It also correctly resolved the other issue in the appeal. We grant transfer and affirm the decision of the Court of Appeals. Ind. Appellate Rule 11(B)(3).
SHEPARD, C.J., and DeBRULER, GIVAN, DICKSON and KRAHULIK, JJ., concur.